Exhibit 10.4

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”), is made effective as of this 22nd 
day of November, 2005, by and between Paycenters, LLC, a Nevada limited
liability company (the “Grantor”) and STEN Acquisition Corporation, a Minnesota
corporation (the “Secured Party”).

 

In order to secure (a) the payment of amounts advanced by Secured Party to Site
Equities International, Inc., a Nevada corporation (“Site Equities”) and the
sole member of Grantor pursuant to that certain: (i) Loan and Merger Option
Agreement (the “Loan Agreement”) dated as of November 22, 2005, by and between
Secured Party and Site Equities, (ii) promissory note (the “Initial Note”) dated
as of November 22, 2005 and payable to the order of the Secured Party; and
(iii) Replacement Note (as defined in the Loan Agreement), which funds are being
provided for the purpose of Grantor’s acquisition of certain Collateral (as
hereinafter defined), and (b) the payment of all obligations of Grantor to
Secured Party under that certain Guaranty of Grantor to Secured Party dated as
of November 22, 2005; (all of such debts, liabilities and obligations, whether
it now exists or is hereafter created or incurred, whether is arises under or is
evidenced by this Agreement or any other present or future instrument or
agreement or by operation of law, and whether it is direct or indirect, due or
to become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or sole, joint or joint and several are herein collectively
referred to as the “Secured Obligations”), the Grantor hereby agrees as follows:

 


1.                                       SECURITY INTEREST AND COLLATERAL.  IN
ORDER TO SECURE THE PAYMENT AND PERFORMANCE OF THE SECURED OBLIGATIONS, THE
GRANTOR HEREBY GRANTS TO THE SECURED PARTY A SECURITY INTEREST (HEREIN CALLED
THE “SECURITY INTEREST”) IN AND TO THE FOLLOWING PROPERTIES, RIGHTS AND ASSETS
OF THE GRANTOR, WHEREVER LOCATED, AND WHETHER NOW OWNED OR HEREAFTER ACQUIRED
(HEREINAFTER COLLECTIVELY REFERRED TO AS THE “COLLATERAL”):


 

any and all furniture, fixtures, machinery, equipment, goods, inventory,
accounts and any other rights to the payment of money (including, but not
limited to, all health-care-insurance receivables), deposit accounts, money,
vehicles, prepaid insurance, letter-of-credit rights, supplies, causes of
action, patents and patent applications, patent rights, inventions, designs,
registered and unregistered copyrights and applications, trademarks, goodwill,
trade names, trade secrets, methods, know-how, processes, specifications,
Internet addresses and sites, universal locators, software, license rights,
royalty rights, franchise rights, chattel paper (including, without limitation,
electronic chattel paper and tangible chattel paper), documents, instruments,
investment property, payment intangibles, general intangibles, rights or
benefits arising under any contracts, tax refund claims, choses in action and
claims against third parties (including, without limitation, the right to sue
for past, present and future infringements), commercial tort claims, security
deposits, security interests, rights to reimbursement and indemnification, and
books, records and other information relating to the Grantor or the Collateral
(whether in tangible or intangible form).

 

together with all supporting obligations, additions, substitutions and
replacements for and products and proceeds of any of the foregoing property and,
in the case of all tangible Collateral,

 

--------------------------------------------------------------------------------


 

together with (i) all accessories, attachments, parts, equipment, accessions and
repairs now or hereafter attached or affixed to or used in connection with any
such goods, and (ii) all warehouse receipts, bills of lading and other documents
now or hereafter covering such goods.

 

This Agreement shall create a continuing security interest in the Collateral and
shall, except as otherwise set forth in Section 6, remain in full force in
effect until the satisfaction in full of the Secured Obligations.  All terms not
otherwise described herein shall have the meaning assigned to them in the Loan
Agreement.

 


2.                                       REPRESENTATIONS, WARRANTIES AND
AGREEMENTS.  THE GRANTOR HEREBY REPRESENTS AND WARRANTS TO, AND COVENANTS AND
AGREES WITH, THE SECURED PARTY AS FOLLOWS:


 


(A)                                  THE COLLATERAL WILL BE USED PRIMARILY FOR
BUSINESS PURPOSES.


 


(B)                                 THE GRANTOR IS A DULY ORGANIZED NEVADA
LIMITED LIABILITY COMPANY IN GOOD STANDING.  THE GRANTOR SHALL NOT CHANGE ITS
STATE OF ORGANIZATION, LEGAL STRUCTURE, TYPE OF ORGANIZATION, AS THE CASE MAY
BE, WITHOUT THE SECURED PARTY’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD.  THE GRANTOR SHALL PROMPTLY NOTIFY THE SECURED PARTY
OF ANY CONSOLIDATION, MERGER OR OTHER ANALOGOUS REORGANIZATION OR TRANSACTION
INVOLVING THE GRANTOR.


 


(C)                                  IF ANY PART OR ALL OF THE COLLATERAL WILL
BECOME SO RELATED TO PARTICULAR REAL ESTATE AS TO BECOME A FIXTURE, THE GRANTOR
WILL PROMPTLY ADVISE THE SECURED PARTY AS TO REAL ESTATE CONCERNED AND THE
RECORD OWNER THEREOF AND EXECUTE AND DELIVER ANY AND ALL INSTRUMENTS NECESSARY
TO PERFECT THE SECURITY INTEREST THEREIN AND TO ASSURE THAT SUCH SECURITY
INTEREST WILL BE PRIOR TO THE INTEREST THEREIN OF THE OWNER OF THE REAL ESTATE.


 


(D)                                 THE GRANTOR’S EXACT LEGAL NAME IS THAT
INDICATED ON THE FIRST PAGE OF THIS AGREEMENT.  DURING THE PRECEDING ONE
(1) YEAR, THE GRANTOR HAS NOT CHANGED ITS NAME OR OPERATED OR CONDUCTED BUSINESS
UNDER ANY TRADE NAME OR “D/B/A” WHICH IS DIFFERENT FROM ITS CORPORATE NAME.  THE
GRANTOR SHALL PROMPTLY NOTIFY THE SECURED PARTY OF ANY CHANGE IN SUCH NAME OR IF
IT OPERATES OR CONDUCTS BUSINESS UNDER ANY TRADE NAME OR “D/B/A” WHICH IS
DIFFERENT FROM SUCH NAME BY PROVIDING AT LEAST THIRTY (30) DAYS’ ADVANCE WRITTEN
NOTICE.


 


(E)                                  THE GRANTOR HAS (OR WILL HAVE AT THE TIME
THE GRANTOR ACQUIRES RIGHTS IN COLLATERAL HEREAFTER ACQUIRED OR ARISING) AND
WILL MAINTAIN ABSOLUTE TITLE TO EACH ITEM OF COLLATERAL FREE AND CLEAR OF ALL
SECURITY INTERESTS, LIENS AND ENCUMBRANCES, EXCEPT THE SECURITY INTEREST,
PURCHASE-MONEY SECURITY INTERESTS AND SUCH OTHER SECURITY INTERESTS AS ARE
PERMITTED UNDER THE LOAN AGREEMENT, THE INITIAL NOTE OR THE REPLACEMENT NOTE
(THE SECURITY INTEREST AND THE SECURITY INTERESTS PERMITTED UNDER THE INITIAL
NOTE, REPLACEMENT NOTE AND THE LOAN AGREEMENT ARE HEREINAFTER COLLECTIVELY
REFERRED TO AS THE “PERMITTED INTERESTS”), AND WILL DEFEND THE COLLATERAL
AGAINST ALL CLAIMS OR DEMANDS OF ALL PERSONS OTHER THAN THE SECURED PARTY AND
THOSE HOLDING PURCHASE-MONEY SECURITY INTERESTS AND PERMITTED INTERESTS.  THE
GRANTOR WILL NOT SELL, LEASE OR OTHERWISE DISPOSE OF THE COLLATERAL OR ANY
INTEREST THEREIN EXCEPT THAT UNTIL AN EVENT OF DEFAULT (AS DEFINED IN THE LOAN
AGREEMENT) HAS OCCURRED THE GRANTOR MAY SELL INVENTORY IN THE ORDINARY COURSE OF
ITS BUSINESS.


 


2

--------------------------------------------------------------------------------



 


(F)                                    THE GRANTOR WILL NOT PERMIT ANY
COLLATERAL TO BE LOCATED IN ANY STATE (AND, IF A COUNTY FILING IS REQUIRED, IN
ANY COUNTY) IN WHICH A FINANCING STATEMENT COVERING SUCH COLLATERAL IS REQUIRED
TO BE, BUT HAS NOT IN FACT BEEN, FILED.


 


(G)                                 THE GRANTOR AUTHORIZES THE SECURED PARTY TO
FILE ALL OF THE SECURED PARTY’S FINANCING STATEMENTS AND AMENDMENTS TO FINANCING
STATEMENTS, CONTINUATION STATEMENTS, AND ALL TERMINATIONS OF THE FILINGS OF
OTHER SECURED PARTIES, ALL WITH RESPECT TO THE COLLATERAL, IN SUCH FORM AND
SUBSTANCE AS THE SECURED PARTY, IN ITS SOLE DISCRETION, MAY DETERMINE.


 


(H)                                 ALL RIGHTS TO PAYMENT AND ALL INSTRUMENTS,
DOCUMENTS, CHATTEL PAPER AND OTHER AGREEMENTS CONSTITUTING OR EVIDENCING
COLLATERAL ARE (OR WILL BE WHEN ARISING OR ISSUED) THE VALID, GENUINE AND
LEGALLY ENFORCEABLE OBLIGATION, SUBJECT TO NO DEFENSE, SET-OFF OR COUNTERCLAIM
(OTHER THAN THOSE ARISING IN THE ORDINARY COURSE OF BUSINESS) OF EACH ACCOUNT
DEBTOR OR OTHER OBLIGOR NAMED THEREIN OR IN THE GRANTOR’S RECORDS PERTAINING
THERETO AS BEING OBLIGATED TO PAY SUCH OBLIGATION.


 


(I)                                     THE GRANTOR WILL (I) KEEP ALL COLLATERAL
IN GOOD REPAIR, WORKING ORDER AND CONDITION, NORMAL DEPRECIATION EXCEPTED, AND
WILL, FROM TIME TO TIME, REPLACE ANY WORN, BROKEN OR DEFECTIVE PARTS THEREOF;
(II) OTHER THAN TAXES AND OTHER GOVERNMENTAL CHARGES CONTESTED IN GOOD FAITH AND
BY APPROPRIATE PROCEEDINGS, PROMPTLY PAY ALL TAXES AND OTHER GOVERNMENTAL
CHARGES LEVIED OR ASSESSED UPON OR AGAINST ANY COLLATERAL OR UPON OR AGAINST THE
CREATION, PERFECTION OR CONTINUANCE OF THE SECURITY INTEREST; (III) KEEP ALL
COLLATERAL FREE AND CLEAR OF ALL SECURITY INTERESTS, LIENS AND ENCUMBRANCES,
EXCEPT AS MAY OTHERWISE BE SET FORTH OR CONTEMPLATED UNDER THE INITIAL NOTE, THE
REPLACEMENT NOTE, THE LOAN AGREEMENT OR IN THIS AGREEMENT; (IV) AT ALL
REASONABLE TIMES, PERMIT THE SECURED PARTY OR ITS REPRESENTATIVES TO EXAMINE OR
INSPECT ANY COLLATERAL, WHEREVER LOCATED, AND TO EXAMINE, INSPECT AND COPY THE
GRANTOR’S BOOKS AND RECORDS PERTAINING TO THE COLLATERAL AND ITS BUSINESS AND
FINANCIAL CONDITION AND TO DISCUSS WITH ACCOUNT DEBTORS AND OTHER OBLIGORS
REQUESTS FOR VERIFICATIONS OF AMOUNTS OWED TO THE GRANTOR; (V) KEEP ACCURATE AND
COMPLETE RECORDS PERTAINING TO THE COLLATERAL AND PERTAINING TO THE GRANTOR’S
BUSINESS AND FINANCIAL CONDITION AND WILL SUBMIT TO THE SECURED PARTY SUCH
PERIODIC REPORTS CONCERNING THE COLLATERAL AND THE GRANTOR’S BUSINESS AND
FINANCIAL CONDITION AS THE SECURED PARTY MAY FROM TIME TO TIME REASONABLY
REQUEST; (VI) PROMPTLY NOTIFY THE SECURED PARTY OF ANY LOSS OR MATERIAL DAMAGE
TO ANY COLLATERAL OR OF ANY MATERIAL ADVERSE CHANGE, KNOWN TO THE GRANTOR, IN
THE PROSPECT OF PAYMENT OF ANY SUMS DUE ON OR UNDER ANY INSTRUMENT, CHATTEL
PAPER OR ACCOUNT CONSTITUTING COLLATERAL; (VII) IF THE SECURED PARTY AT ANY TIME
SO REASONABLY REQUESTS PROMPTLY DELIVER TO THE SECURED PARTY ANY INSTRUMENT,
DOCUMENT OR CHATTEL PAPER CONSTITUTING COLLATERAL, DULY ENDORSED OR ASSIGNED BY
THE GRANTOR TO THE SECURED PARTY; (VIII) AT ALL TIMES KEEP ALL COLLATERAL
INSURED AGAINST RISKS OF FIRE (INCLUDING SO CALLED EXTENDED COVERAGE), THEFT,
COLLISION (IN CASE OF COLLATERAL CONSISTING OF MOTOR VEHICLES) AND SUCH OTHER
RISKS AS IS APPROPRIATE FOR A BUSINESS OF THIS TYPE; (IX) FROM TIME TO TIME
PROMPTLY EXECUTE AND DELIVER SUCH FINANCING STATEMENTS OR OTHER FORMS,
INCLUDING, WITHOUT LIMITATION, PATENT AND TRADEMARK RECORDATION FORMS, AS THE
SECURED PARTY MAY REASONABLY DEEM REQUIRED TO BE FILED IN ORDER TO PERFECT OR
MAINTAIN THE PERFECTION OF THE SECURITY INTEREST AND, IF ANY COLLATERAL IS
COVERED BY A CERTIFICATE OF TITLE, EXECUTE SUCH DOCUMENTS AS MAY BE REQUIRED TO
HAVE THE SECURITY INTEREST PROPERLY NOTED ON A CERTIFICATE OF TITLE; (X) PAY
WHEN DUE OR REIMBURSE THE SECURED PARTY ON DEMAND FOR ALL COSTS OF

 

3

--------------------------------------------------------------------------------


 


COLLECTION OF ANY OF THE SECURED OBLIGATIONS AND ALL OTHER OUT-OF-POCKET
EXPENSES (INCLUDING IN EACH CASE ALL ATTORNEYS’ FEES) INCURRED BY THE SECURED
PARTY IN CONNECTION WITH THE ENFORCEMENT OF THE SECURITY INTEREST OR THE
ENFORCEMENT OF THIS AGREEMENT OR ANY OR ALL OF THE SECURED OBLIGATIONS INCLUDING
EXPENSES INCURRED IN ANY LITIGATION OR BANKRUPTCY OR INSOLVENCY PROCEEDINGS;
(XI) PROMPTLY EXECUTE, DELIVER OR ENDORSE ANY AND ALL INSTRUMENTS, DOCUMENTS,
ASSIGNMENTS, SECURITY AGREEMENTS AND OTHER AGREEMENTS AND WRITINGS WHICH THE
SECURED PARTY MAY AT ANY TIME REASONABLY REQUEST IN ORDER TO SECURE, PROTECT,
PERFECT OR ENFORCE THE SECURITY INTEREST AND THE SECURED PARTY’S RIGHTS UNDER
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, AN ASSIGNMENT OF CLAIM WITH
RESPECT TO ANY ACCOUNT WHICH IS A GOVERNMENT RECEIVABLE; (XII) NOT USE OR KEEP
ANY COLLATERAL, OR PERMIT IT TO BE USED OR KEPT, FOR ANY UNLAWFUL PURPOSE OR IN
VIOLATION OF ANY FEDERAL, STATE OR LOCAL LAW, STATUTE OR ORDINANCE; (XIII)
PERMIT THE SECURED PARTY AT ANY TIME AND FROM TIME TO TIME TO SEND REQUESTS
(BOTH BEFORE AND AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER THE LOAN
AGREEMENT) TO ACCOUNT DEBTORS OR OTHER OBLIGORS FOR VERIFICATION OF AMOUNTS OWED
TO GRANTOR; (XIV) NOT PERMIT ANY COLLATERAL TO BECOME PART OF OR TO BE AFFIXED
TO ANY REAL PROPERTY, WITHOUT FIRST ASSURING TO THE REASONABLE SATISFACTION OF
THE SECURED PARTY THAT THE SECURITY INTEREST WILL BE PRIOR AND SENIOR TO ANY
INTEREST OR LIEN THEN HELD OR THEREAFTER ACQUIRED BY ANY MORTGAGEE OF SUCH REAL
PROPERTY OR THE OWNER OR PURCHASER OF ANY INTEREST THEREIN; AND (XV) NOT WIND UP
OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR DISSOLUTION).  IF THE GRANTOR
AT ANY TIME FAILS TO PERFORM OR OBSERVE ANY AGREEMENT CONTAINED IN THIS
SECTION 2(I), AND IF SUCH FAILURE SHALL CONTINUE FOR A PERIOD OF TEN
(10) CALENDAR DAYS AFTER THE SECURED PARTY GIVES THE GRANTOR WRITTEN NOTICE
THEREOF (OR, IN THE CASE OF THE AGREEMENTS CONTAINED IN CLAUSES (VIII) AND
(IX) OF THIS SECTION 2(I), IMMEDIATELY UPON THE OCCURRENCE OF SUCH FAILURE,
WITHOUT NOTICE OR LAPSE OF TIME) THE SECURED PARTY MAY (BUT NEED NOT) PERFORM OR
OBSERVE SUCH AGREEMENT ON BEHALF AND IN THE NAME, PLACE AND STEAD OF THE GRANTOR
(OR, AT THE SECURED PARTY’S OPTION, IN THE SECURED PARTY’S OWN NAME) AND MAY
(BUT NEED NOT) TAKE ANY AND ALL OTHER ACTIONS WHICH THE SECURED PARTY MAY
REASONABLY DEEM NECESSARY TO CURE OR CORRECT SUCH FAILURE (INCLUDING, WITHOUT
LIMITATION, THE PAYMENT OF TAXES, THE SATISFACTION OF SECURITY INTERESTS, LIENS
OR ENCUMBRANCES (OTHER THAN PERMITTED INTERESTS), THE PERFORMANCE OF OBLIGATIONS
UNDER CONTRACTS OR AGREEMENTS WITH ACCOUNT DEBTORS OR OTHER OBLIGORS, THE
PROCUREMENT AND MAINTENANCE OF INSURANCE, THE EXECUTION OF FINANCING STATEMENTS,
THE ENDORSEMENT OF INSTRUMENTS, AND THE PROCUREMENT OF REPAIRS, TRANSPORTATION
OR INSURANCE); AND, EXCEPT TO THE EXTENT THAT THE EFFECT OF SUCH PAYMENT WOULD
BE TO RENDER ANY LOAN OR FORBEARANCE OF MONEY USURIOUS OR OTHERWISE ILLEGAL
UNDER ANY APPLICABLE LAW, THE GRANTOR SHALL THEREUPON PAY THE SECURED PARTY ON
DEMAND THE AMOUNT OF ALL MONEYS REASONABLY EXPENDED AND ALL COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ FEES) INCURRED BY THE SECURED PARTY IN CONNECTION WITH OR
AS A RESULT OF THE SECURED PARTY’S PERFORMING OR OBSERVING SUCH AGREEMENTS OR
TAKING SUCH ACTIONS, TOGETHER WITH INTEREST THEREON FROM THE DATE EXPENDED OR
INCURRED BY THE SECURED PARTY AT THE RATE PROVIDED FOR IN THE INITIAL NOTE OR
THE REPLACEMENT NOTE, AS APPLICABLE.


 


(J)                                     THE COLLATERAL IS SUBJECT TO A VALID AND
PERFECTED SECURITY INTEREST GRANTED TO THE SECURED PARTY PURSUANT TO THIS
AGREEMENT.


 


3.                                       ASSIGNMENT OF INSURANCE.  THE GRANTOR
HEREBY ASSIGNS TO THE SECURED PARTY, AS ADDITIONAL SECURITY FOR THE PAYMENT OF
THE SECURED OBLIGATIONS, ANY AND ALL MONEYS (INCLUDING

 

4

--------------------------------------------------------------------------------


 


BUT NOT LIMITED TO PROCEEDS OF INSURANCE AND REFUNDS OF UNEARNED PREMIUMS) DUE
OR TO BECOME DUE UNDER, AND ALL OTHER RIGHTS OF THE GRANTOR UNDER OR WITH
RESPECT TO, ANY AND ALL POLICIES OF INSURANCE COVERING THE COLLATERAL, AND THE
GRANTOR HEREBY DIRECTS THE ISSUER OF ANY SUCH POLICY TO PAY ANY SUCH MONEYS TO
THE SECURED PARTY.  BEFORE AND UPON THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER
THE LOAN AGREEMENT, AND AT ANY TIME THEREAFTER, THE SECURED PARTY MAY (BUT NEED
NOT) IN ITS OWN NAME OR IN THE GRANTOR’S NAME, EXECUTE AND DELIVER PROOFS OF
CLAIM, RECEIVE ALL SUCH MONEYS (SUBJECT TO THE GRANTOR’S RIGHTS), ENDORSE CHECKS
AND OTHER INSTRUMENTS REPRESENTING PAYMENT OF SUCH MONIES, AND ADJUST, LITIGATE,
COMPROMISE OR RELEASE ANY CLAIM AGAINST THE ISSUER OF ANY SUCH POLICY.


 


4.                                       COLLECTION OF ACCOUNTS.  THE SECURED
PARTY MAY, OR AT THE SECURED PARTY’S REQUEST, THE GRANTOR SHALL, AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT UNDER THE LOAN AGREEMENT, AND AT ANY TIME
THEREAFTER, NOTIFY ANY ACCOUNT DEBTOR OR ANY OBLIGOR ON AN INSTRUMENT TO MAKE
PAYMENT DIRECTLY TO A POST OFFICE BOX SPECIFIED BY AND UNDER THE SOLE CONTROL OF
THE SECURED PARTY, WHETHER OR NOT THE SECURED PARTY WAS THERETOFORE MAKING
COLLECTIONS WITH RESPECT THERETO, AND THE SECURED PARTY SHALL BE ENTITLED TO
TAKE CONTROL OF ANY PROCEEDS THEREOF.  IF SO REQUESTED BY THE SECURED PARTY, THE
GRANTOR SHALL INSERT APPROPRIATE LANGUAGE ON EACH INVOICE DIRECTING ITS
CUSTOMERS TO MAKE PAYMENT TO SUCH POST OFFICE BOX.  THE GRANTOR HEREBY
AUTHORIZES AND DIRECTS THE SECURED PARTY TO DEPOSIT INTO A SPECIAL COLLATERAL
ACCOUNT TO BE ESTABLISHED AND MAINTAINED WITH THE SECURED PARTY ALL CHECKS,
DRAFTS AND CASH PAYMENTS, RECEIVED IN SAID LOCK BOX.  ALL DEPOSITS IN SAID
COLLATERAL ACCOUNT SHALL CONSTITUTE PROCEEDS OF COLLATERAL AND SHALL NOT
CONSTITUTE PAYMENT OF ANY OF THE SECURED OBLIGATIONS.  AT ITS OPTION, THE
SECURED PARTY MAY, AT ANY TIME, APPLY FINALLY COLLECTED FUNDS ON DEPOSIT IN SAID
COLLATERAL ACCOUNT TO THE PAYMENT OF THE SECURED OBLIGATIONS IN SUCH ORDER OF
APPLICATION AS THE SECURED PARTY MAY DETERMINE, OR PERMIT THE GRANTOR TO
WITHDRAW ALL OR ANY PART OF THE BALANCE ON DEPOSIT IN SAID COLLATERAL ACCOUNT. 
IF A COLLATERAL ACCOUNT IS SO ESTABLISHED THE GRANTOR AGREES THAT IT WILL
PROMPTLY DELIVER TO THE SECURED PARTY FOR DEPOSIT INTO SAID COLLATERAL ACCOUNT,
ALL PAYMENTS ON ACCOUNTS AND CHATTEL PAPER RECEIVED BY IT.  ALL SUCH PAYMENTS
SHALL BE DELIVERED TO THE SECURED PARTY IN THE FORM RECEIVED (EXCEPT FOR THE
GRANTOR’S ENDORSEMENT WHERE NECESSARY).  UNTIL SO DEPOSITED, ALL PAYMENTS ON
ACCOUNTS AND CHATTEL PAPER RECEIVED BY THE GRANTOR SHALL BE HELD IN TRUST BY THE
GRANTOR FOR AND AS THE PROPERTY OF THE SECURED PARTY AND SHALL NOT BE COMMINGLED
WITH ANY FUNDS OR PROPERTY OF THE GRANTOR.


 


5.                                       REMEDIES.  UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT UNDER THE LOAN AGREEMENT, AND AT ANY TIME THEREAFTER, THE
SECURED PARTY MAY EXERCISE ANY ONE OR MORE OF THE FOLLOWING RIGHTS OR REMEDIES
IF ANY OR ALL OF THE SECURED OBLIGATIONS ARE NOT PAID WHEN DUE: (I) EXERCISE AND
ENFORCE ANY OR ALL RIGHTS AND REMEDIES AVAILABLE AFTER DEFAULT TO A SECURED
PARTY UNDER THE UNIFORM COMMERCIAL CODE, INCLUDING BUT NOT LIMITED TO THE RIGHT
TO TAKE POSSESSION OF ANY COLLATERAL, PROCEEDING WITHOUT JUDICIAL PROCESS OR BY
JUDICIAL PROCESS (WITHOUT A PRIOR HEARING OR NOTICE THEREOF, WHICH THE GRANTOR
HEREBY EXPRESSLY WAIVES), AND THE RIGHT TO SELL, LEASE OR OTHERWISE DISPOSE OF
OR USE ANY OR ALL OF THE COLLATERAL; (II) THE SECURED PARTY MAY REQUIRE THE
GRANTOR TO ASSEMBLE THE COLLATERAL AND MAKE IT AVAILABLE TO THE SECURED PARTY AT
A PLACE TO BE DESIGNATED BY THE SECURED PARTY WHICH IS REASONABLY CONVENIENT TO
BOTH PARTIES; (III) EXERCISE ITS RIGHTS UNDER ANY LESSORS’ AGREEMENTS REGARDLESS
OF WHETHER OR NOT THE GRANTOR IS IN DEFAULT UNDER SUCH LEASES; AND (IV) EXERCISE
OR ENFORCE ANY OR ALL OTHER RIGHTS OR REMEDIES AVAILABLE TO THE SECURED PARTY BY
LAW OR AGREEMENT AGAINST THE COLLATERAL, AGAINST THE GRANTOR OR AGAINST ANY
OTHER PERSON OR PROPERTY.  THE SECURED PARTY IS HEREBY GRANTED A NON-EXCLUSIVE,
WORLDWIDE AND ROYALTY-FREE LICENSE TO USE OR OTHERWISE EXPLOIT ALL TRADEMARKS,
FRANCHISES, COPYRIGHTS AND PATENTS OF THE


 


5

--------------------------------------------------------------------------------



 


GRANTOR THAT THE SECURED PARTY DEEMS NECESSARY OR APPROPRIATE TO THE DISPOSITION
OF ANY COLLATERAL.  IF NOTICE TO THE GRANTOR OF ANY INTENDED DISPOSITION OF
COLLATERAL OR ANY OTHER INTENDED ACTION IS REQUIRED BY LAW IN A PARTICULAR
INSTANCE, SUCH NOTICE SHALL BE DEEMED COMMERCIALLY REASONABLE IF GIVEN (IN THE
MANNER SPECIFIED IN SECTION 11 BELOW) AT LEAST TEN (10) CALENDAR DAYS PRIOR TO
THE DATE OF INTENDED DISPOSITION OR OTHER ACTION.


 


6.                                       AMENDMENTS, MODIFICATIONS,
INTERCREDITOR AGREEMENTS, ETC.  THIS AGREEMENT AND THE RIGHTS OF THE SECURED
PARTY HEREUNDER CAN BE WAIVED, MODIFIED, AMENDED, TERMINATED OR DISCHARGED, AND
THE SECURITY INTEREST CAN BE RELEASED OR SUBORDINATED, ONLY EXPLICITLY IN A
WRITING SIGNED BY THE SECURED PARTY.  A WAIVER SIGNED BY THE SECURED PARTY SHALL
BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE GIVEN.  MERE
DELAY OR FAILURE TO ACT SHALL NOT PRECLUDE THE EXERCISE OR ENFORCEMENT OF ANY OF
THE SECURED PARTY’S RIGHTS OR REMEDIES.


 


7.                                       POWER OF ATTORNEY.  GRANTOR HEREBY
IRREVOCABLY AUTHORIZES AND EMPOWERS THE SECURED PARTY IMMEDIATELY UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT UNDER THE LOAN AGREEMENT, AND AT ANY TIME
THEREAFTER, TO MAKE, CONSTITUTE AND APPOINT ANY OFFICER OR AGENT OF THE SECURED
PARTY, AS THE SECURED PARTY MAY SELECT IN ITS EXCLUSIVE DISCRETION, AS THE
GRANTOR’S TRUE AND LAWFUL ATTORNEYS-IN-FACT, WITH THE FULL IRREVOCABLE POWER AND
AUTHORITY IN THE PLACE AND STEAD OF THE GRANTOR OR IN THE SECURED PARTY’S OWN
NAME TO TAKE ANY AND ALL NECESSARY OR DESIRABLE ACTION FOR THE PURPOSE OF
CARRYING OUT THIS AGREEMENT INCLUDING, WITHOUT LIMITATION ON THE GENERALITY OF
THE FOREGOING, THE FULL AND IRREVOCABLE POWER AND AUTHORITY (BUT NOT THE DUTY),
WITHOUT NOTICE TO OR ASSENT OF THE GRANTOR, (I) TO ENDORSE THE GRANTOR’S NAME
ON, FILE WITH ANY APPROPRIATE FEDERAL OR LOCAL AGENCY OR AUTHORITY, AND
PROSECUTE ALL APPLICATIONS, REGISTRATIONS, TRANSFER APPLICATIONS, TRADEMARKS,
PATENTS, COPYRIGHTS, PATENTABLE INVENTIONS AND PROCESSES, RECORDATIONS,
DOCUMENTS, PAPERS AND INSTRUMENTS NECESSARY FOR THE SECURED PARTY TO USE AND
COLLECT ON ANY OF THE COLLATERAL, (II) TO GRANT OR ISSUE ANY EXCLUSIVE OR
NONEXCLUSIVE LICENSE UNDER THE COLLATERAL TO ANY THIRD PERSON, (III) TO TAKE
SUCH OTHER ACTION NECESSARY OR DESIRABLE FOR THE SECURED PARTY TO ABSOLUTELY
ASSIGN, PLEDGE, PERFECT, CONVEY OR OTHERWISE TRANSFER TITLE IN OR DISPOSE OF THE
COLLATERAL TO ANY THIRD PERSON OR OTHERWISE, (IV) TO PERFORM THE AGREEMENTS AND
OBLIGATIONS OF THE GRANTOR UNDER SECTION 2 OF THIS AGREEMENT; AND (V) TO BRING
SUIT IN ITS OWN NAME OR IN THE NAME OF THE GRANTOR TO ENFORCE OR PROTECT ANY
RIGHTS OF THE GRANTOR OR THE SECURED PARTY IN THE COLLATERAL.  THE GRANTOR
HEREBY RATIFIES ALL THAT SUCH ATTORNEYS SHALL LAWFULLY DO OR CAUSE TO BE DONE BY
VIRTUE HEREOF.  THIS POWER OF ATTORNEY SHALL BE IRREVOCABLE FOR THE LIFE OF THIS
AGREEMENT AND SHALL BE COUPLED WITH AN INTEREST.


 


6

--------------------------------------------------------------------------------



 


8.                                       MARSHALLING.  THE SECURED PARTY WILL
NOT BE REQUIRED TO MARSHAL ANY PRESENT OR FUTURE COLLATERAL SECURITY (INCLUDING
BUT NOT LIMITED TO THE COLLATERAL) FOR, OR OTHER ASSURANCES OF PAYMENT OF, THE
SECURED OBLIGATIONS OR ANY OF THEM OR TO RESORT TO SUCH COLLATERAL SECURITY OR
OTHER GUARANTY OR ASSURANCES OF PAYMENT IN ANY PARTICULAR ORDER, AND ALL OF ITS
RIGHTS HEREUNDER AND IN RESPECT OF SUCH COLLATERAL SECURITY AND OTHER ASSURANCES
OF PAYMENT WILL BE CUMULATIVE AND IN ADDITION TO ALL OTHER RIGHTS, HOWEVER
EXISTING OR ARISING.  THE GRANTOR AGREES THAT IT WILL NOT INVOKE ANY LAW
RELATING TO THE MARSHALLING OF COLLATERAL WHICH MIGHT CAUSE DELAY IN OR IMPEDE
THE ENFORCEMENT OF THE SECURED PARTY’S RIGHTS UNDER THIS AGREEMENT OR UNDER ANY
OTHER INSTRUMENT CREATING OR EVIDENCING ANY OF THE SECURED OBLIGATIONS OR UNDER
WHICH ANY OF THE SECURED OBLIGATIONS IS OUTSTANDING OR BY WHICH ANY OF THE
SECURED OBLIGATIONS IS SECURED OR PAYMENT THEREOF IS OTHERWISE ASSURED, AND, TO
THE EXTENT THAT IT LAWFULLY MAY, THE GRANTOR IRREVOCABLY WAIVES THE BENEFITS OF
ALL SUCH LAWS.


 

9.  WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THE
LOAN DOCUMENTS OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES WITH RESPECT TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE.  EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY,
AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE
PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.

 


10.                                 GOVERNING LAW; JURISDICTION; SERVICE OF
PROCESS; VENUE. THE LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF MINNESOTA WITHOUT GIVING
EFFECT TO ITS CHOICE OF LAW PROVISIONS.  ANY JUDICIAL PROCEEDING AGAINST OR ON
BEHALF OF GRANTOR WITH RESPECT TO ANY LOAN DOCUMENT OR ANY RELATED AGREEMENT
SHALL BE BROUGHT IN SOLELY ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION
LOCATED IN HENNEPIN COUNTY IN THE STATE OF MINNESOTA.  BY EXECUTION AND DELIVERY
OF EACH LOAN DOCUMENT TO WHICH IT IS A PARTY, GRANTOR (I) ACCEPTS THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY, (II) WAIVES PERSONAL SERVICE OF PROCESS, (III) AGREES
THAT SERVICE OF PROCESS UPON IT MAY BE MADE BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, AND (IV) WAIVES ANY OBJECTION TO JURISDICTION AND
VENUE OF ANY ACTION INSTITUTED HEREUNDER AND AGREES NOT TO ASSERT ANY DEFENSE
BASED ON LACK OF JURISDICTION, VENUE, CONVENIENCE OR FORUM NON CONVENIENS. 
NOTHING SHALL AFFECT THE RIGHT OF THE LENDER TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF THE SECURED PARTY TO BRING
PROCEEDINGS AGAINST GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION HAVING
JURISDICTION.  ANY JUDICIAL PROCEEDINGS AGAINST THE SECURED PARTY INVOLVING,
DIRECTLY OR INDIRECTLY, ANY LOAN DOCUMENT OR ANY RELATED AGREEMENT SHALL BE
BROUGHT SOLELY IN A FEDERAL OR STATE COURT LOCATED IN HENNEPIN COUNTY IN THE
STATE OF MINNESOTA.  ALL PARTIES ACKNOWLEDGE THAT THEY PARTICIPATED IN THE
NEGOTIATION AND DRAFTING OF THIS AGREEMENT WITH THE ASSISTANCE OF COUNSEL AND
THAT, ACCORDINGLY, NO PARTY SHALL MOVE OR PETITION A COURT CONSTRUING THIS
AGREEMENT TO CONSTRUE IT MORE STRINGENTLY AGAINST ONE PARTY THAN AGAINST ANY
OTHER.


 


7

--------------------------------------------------------------------------------



 


11.                                 MISCELLANEOUS.  THIS AGREEMENT DOES NOT
CONTEMPLATE A SALE OF ACCOUNTS OR CHATTEL PAPER, AND, AS PROVIDED BY LAW, THE
GRANTOR IS ENTITLED TO ANY SURPLUS AND SHALL REMAIN LIABLE FOR ANY DEFICIENCY. 
ALL RIGHTS AND REMEDIES OF THE SECURED PARTY SHALL BE CUMULATIVE AND MAY BE
EXERCISED SINGULARLY OR CONCURRENTLY, AT THE SECURED PARTY’S OPTION, AND THE
EXERCISE OR ENFORCEMENT OF ANY ONE SUCH RIGHT OR REMEDY SHALL NEITHER BE A
CONDITION TO NOR BAR THE EXERCISE OR ENFORCEMENT OF ANY OTHER.  THE SECURED
PARTY’S DUTY OF CARE WITH RESPECT TO COLLATERAL IN ITS POSSESSION (AS IMPOSED BY
LAW) SHALL BE DEEMED FULFILLED IF THE SECURED PARTY EXERCISES REASONABLE CARE IN
PHYSICALLY SAFE KEEPING SUCH COLLATERAL OR, IN THE CASE OF COLLATERAL IN THE
CUSTODY OR POSSESSION OF A BAILEE OR OTHER THIRD PERSON, EXERCISES REASONABLE
CARE IN THE SELECTION OF THE BAILEE OR OTHER THIRD PERSON, AND THE SECURED PARTY
NEED NOT OTHERWISE PRESERVE, PROTECT, INSURE OR CARE FOR ANY COLLATERAL.  THE
SECURED PARTY SHALL NOT BE OBLIGATED TO PRESERVE ANY RIGHTS THE GRANTOR MAY HAVE
AGAINST ANY OTHER PARTY, TO REALIZE ON THE COLLATERAL AT ALL OR IN ANY
PARTICULAR MANNER OR ORDER, OR TO APPLY ANY CASH PROCEEDS OF COLLATERAL IN ANY
PARTICULAR ORDER OF APPLICATION.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE GRANTOR AND THE SECURED PARTY AND THEIR RESPECTIVE HEIRS,
REPRESENTATIVES, SUCCESSORS AND ASSIGNS AND SHALL TAKE EFFECT WHEN SIGNED BY THE
GRANTOR AND DELIVERED TO THE SECURED PARTY, AND THE GRANTOR WAIVES NOTICE OF THE
SECURED PARTY’S ACCEPTANCE HEREOF.  THE SECURED PARTY MAY EXECUTE THIS AGREEMENT
IF APPROPRIATE FOR THE PURPOSE OF FILING, BUT THE FAILURE OF THE SECURED PARTY
TO EXECUTE THIS AGREEMENT SHALL NOT AFFECT OR IMPAIR THE VALIDITY OR
EFFECTIVENESS OF THIS AGREEMENT.  EXCEPT TO THE EXTENT OTHERWISE REQUIRED BY
LAW, THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
MINNESOTA (WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES) AND, UNLESS THE
CONTEXT OTHERWISE REQUIRES, ALL TERMS USED HEREIN WHICH ARE DEFINED IN ARTICLES
1 AND 9 OF THE UNIFORM COMMERCIAL CODE, AS IN EFFECT IN SAID STATE, SHALL HAVE
THE MEANINGS THEREIN STATED AND ALL CAPITALIZED TERMS USED HEREIN WHICH ARE
DEFINED IN THE LOAN AGREEMENT SHALL HAVE THE MEANINGS THEREIN STATED.  IF ANY
PROVISION OR APPLICATION OF THIS AGREEMENT IS HELD UNLAWFUL OR UNENFORCEABLE IN
ANY RESPECT, SUCH ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT OTHER
PROVISIONS OR APPLICATIONS WHICH CAN BE GIVEN EFFECT, AND THIS AGREEMENT SHALL
BE CONSTRUED AS IF THE UNLAWFUL OR UNENFORCEABLE PROVISION OR APPLICATION HAD
NEVER BEEN CONTAINED HEREIN OR PRESCRIBED HEREBY.  THIS AGREEMENT MAY BE
EXECUTED BY FACSIMILE AND IN ONE OR MORE COUNTERPARTS AND WILL BE EFFECTIVE WHEN
ONE OR MORE COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY.  ALL REPRESENTATIONS
AND WARRANTIES CONTAINED IN THIS AGREEMENT SHALL SURVIVE THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT AND THE CREATION AND PAYMENT OF THE SECURED
OBLIGATIONS.

 

8

--------------------------------------------------------------------------------


 


12.                                 NOTICES.  ALL NOTICES, CONSENTS, REQUESTS,
INSTRUCTIONS, APPROVALS AND OTHER COMMUNICATIONS REQUIRED BY THIS AGREEMENT WILL
BE VALIDLY GIVEN, MADE OR SERVED IF IN WRITING AND DELIVERED PERSONALLY, SENT BY
CERTIFIED MAIL (POSTAGE PREPAID), FACSIMILE TRANSMISSION, OR BY A NATIONALLY
RECOGNIZED OVERNIGHT DELIVERY SERVICE, ADDRESSED AS FOLLOWS (OR SUCH OTHER
ADDRESS AS IS FURNISHED IN WRITING BY A PARTY TO THE OTHER PARTIES):


 

(a)                                  If to the Secured Party:

 

STEN Corporation

Attention: Kenneth W. Brimmer

10275 Wayzata Blvd., Suite 310

Minnetonka, Minnesota 55305

Facsimile:  (612) 371-3207

 

with a copy to:

 

Girard P. Miller

Lindquist & Vennum PLLP

4200 IDS Center

80 South Eighth Street

Minneapolis, MN 55402

Facsimile:  (612) 371-3207

 

(b)                                 If to the Grantor:

 

Paycenters, LLC

8307 W. Cheyenne Ave. #109-300

Las Vegas, NV 83129

Attention: Ken Antos

 

 

[signature page to follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

 

GRANTOR:

 

 

 

PAYCENTERS, LLC

 

 

 

 

 

By:

/s/  Kenneth Antos

 

 

 

Its: Manager

 

 

 

 

 

SECURED PARTY:

 

 

 

STEN AQUISITION CORPORATION

 

 

 

By:

/s/ Kenneth W. Brimmer

 

 

 

Its: Chief Executive Officer

 

10

--------------------------------------------------------------------------------